DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted this action is a Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 44, 49, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fabozzi US 2014/0190863 in view of Gerbaulet et al. WO 2015/059020.
Regarding claims 44 and 52, Fabozzi discloses a method for the packaging of a dose of a product in granular form (roast and ground extractable coffee powder) in single-dose capsules (11) for machines for dispensing beverages in the form of an infusion which comprises the steps of providing a cup-shaped body made of a multilayer material said multilayer material comprising a layer made of a structural material and a layer made of a barrier material (label 20) adapted to prevent passage of oxygen, said body being common to each of said single-dose capsules.  That a specific capsule would need to be configured, i.e. made to a specific shape, based on a specific machine for which the capsule would be intended to be used in for dispensing beverages in the form of an infusion would be abundantly obvious to the ordinarily skilled artisan.  Fabozzi further discloses the dose of a product in granular form would be packaged by filling the cup-shaped body with a measured dose of a product in granular form (roast and ground extractable coffee powder) and sealing the top opening of the cup-shaped body with a gas-impermeable film (paragraph [0057] and [0058]), said film being a multilayer comprising a first layer made of aluminum and a second layer made of polypropylene (paragraph [0083] and fig. 4).
Claim 44 differs from Fabozzi in the cup shaped body being obtained by a co-injection molding process, said multilayer material comprising an inner and an outer layer made of a structural material and an intermediate layer made of a barrier material adapted to prevent passage of oxygen.  
Gerbaulet discloses a beverage capsule intended for producing a beverage which capsule is a cup shaped body made of a multilayer material obtained by a co-injection molding process with the multilayer material comprising an inner and an outer layer made of a structural material (polypropylene) and an intermediate layer made of a barrier material adapted to prevent passage of oxygen (EVOH) (page 9, paragraph 1 – 6 continuing to page 10).  Gerbaulet further discloses that the use of co-injection to produce a multilayer cup shaped body of a beverage capsule simplifies the production process and also it is important to protect the oxygen barrier from external moisture in order to protect the oxygen barrier properties of the EVOH as well which are applicant’s reasons for doing so as well.  To therefore modify Fabozzi and produce the multilayer cup shaped body of a beverage capsule by the use of a co-injection process as taught by Gerbaulet would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claim 44 now recites providing a one-piece, cup-shaped body having a circular bottom wall, a side wall extending radially away from the bottom wall, and an annular flange extending radially from the side wall at a position opposite from the bottom wall, the bottom wall, the side wall, and the annular flange all being made of a same
Fabozzi in view of Gerbaulet disclose the cup shaped body would be of one piece (‘020, to mould a hollow cup-shaped body 33 and fig. 7), have a circular bottom wall (38), a side wall (36) extending radially away from the bottom wall, an annular flange (37) extending radially from the side wall at a position opposite from the bottom wall.  Stated somewhat differently, figure 6 unequivocally shows a co-injection mould for moulding the cup-shape body as one piece as clearly seen in figures 7 and 8.  There is a side wall (36) extending radially away from the bottom wall and an annular flange (37) extends radially away from the side wall and at the opposite end of the cup-shaped body from the bottom wall.   Further, the bottom wall, the side wall, and the annular flange are all made of the same multilayer material (page 9, paragraph 6 – page 7, paragraph 1). 
Regarding claims 49 and 51 because claim 44 is in the form of a Markush group, and Fabozzi in view of Gerbaulet teaches the method of packaging of a dose of a product in granular form as recited in steps b2-1 and b2-2, it is not required that Fabozzi in view of Gerbaulet meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 53, since Fabozzi in view of Gerbaulet clearly show the cup-shaped body to be of a one-piece moulding as clearly seen in figures 6, 7, and 8 there can be no doubt that the inner layer, the outer layer, and the intermediate layer are each a continuous layer as further shown in figure 8a.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Fabozzi US 2014/0190863 in view of Gerbaulet et al. WO 2015/059020 as further evidenced by Masek et al. US 2003/0217643.
Regarding claim 50, once it was known to use a multilayer comprising aluminium and polypropylene to seal the top opening of the cup-shaped body it is not seen that patentability would be predicated on the particular thicknesses of each layer.  Nevertheless, Masek discloses that common thicknesses of aluminium and polypropylene used to seal the top opening of cup-shaped bodies for packaging a dose of a granular product would be 35 – 40 microns for aluminium and 20 microns for polypropylene (paragraph [0012]).
Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully and carefully considered but they are not found persuasive.
Regarding the amendments applicant urges the combinations of prior art do not teach or suggest the one-piece cup-shaped body being formed by co-injection where the bottom wall, the side wall and the annular flange all made of a same multilayer material, and that Gerbaulet teaches that the cup-shaped bodies are made from two-pieces citing figures 4,  8, and 10.  These urgings are not deemed persuasive.
Whilst figures 4 and 10 do show a multi-piece cup-shaped body the rejections have been made over the one-piece construction as outlined in figures 6, 7, 8, and 8a.  As set forth above in the rejections and clearly seen in figures 6, 7, 8, and 8a Gerbaulet discloses the cup-shaped body would be moulded as one-piece.  In fact Gerbaulet discloses that the co-injection takes place at reference sign 19 of figure 6 and that the moulding also continues to include side wall 36 and flange 37 at the opposite side.  Applicant attempts to cite the “ring-shaped” article shown in figure 4, which would include figure 5 to show that Gerbaulet does not teach a one piece cup-shaped body, 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        16 July 2021


/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792